Exhibit 10.37
NOBLE CORPORATION
RESTRICTED STOCK AGREEMENT
THIS AGREEMENT, made as of the  _____  day of  _____, by and between NOBLE
CORPORATION, a Cayman Islands exempted company limited by shares (the
“Company”), and  _____  (“Director”);
W I T N E S S E T H:
WHEREAS, the Board has adopted and the members of the Company have approved and
ratified the Amended and Restated Noble Corporation 1992 Nonqualified Stock
Option and Share Plan for Non-Employee Directors (the “Plan”), which provides
for the automatic award of Restricted Shares to each Non-Employee Director of
the Company; and
WHEREAS, pursuant to the Plan and subject to and upon the terms and conditions
herein provided, this Agreement evidences the award of Restricted Shares under
the Plan to Director, who currently serves as a Non-Employee Director of the
Company;
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1. Award. On the terms and conditions and subject to the restrictions, including
forfeiture, hereinafter set forth, the Company hereby makes to Director a
Restricted Share award (the “Award”) of an aggregate of  _____  ordinary shares
(the “Restricted Shares”), par value U.S. $0.10 per share (“Ordinary Shares”),
of the Company. The Award is made effective as of the date hereof (the “Award
Date”). The Restricted Shares shall be issued to Director, subject to forfeiture
as herein provided, without the payment of any cash consideration by Director. A
certificate representing the Restricted Shares shall be issued in the name of
Director as of the Award Date and delivered to Director on the Award Date or as
soon thereafter as practicable. Director shall cause the certificate
representing the Restricted Shares, upon receipt thereof by Director, to be
deposited, together with stock powers and any other instrument of transfer
reasonably requested by the Company duly endorsed in blank, with the Company
pursuant to an escrow agreement substantially in the form of Exhibit A hereto
(the “Escrow Agreement”). The Restricted Shares shall be delivered to Director
upon vesting or assigned and transferred to and reacquired and canceled by the
Company upon forfeiture, as hereinafter set forth, and in accordance with the
terms and conditions of the Escrow Agreement. Unless and until the Restricted
Shares are delivered to Director upon vesting, the Restricted Shares shall not
be sold, assigned, transferred, discounted, exchanged, pledged or otherwise
encumbered or disposed of by Director in any manner.

 

 



--------------------------------------------------------------------------------



 



2. Vesting/Forfeiture.
(a) Except as otherwise set forth in this Section 2 of this Agreement, the Award
shall not be fully vested immediately but shall be subject to forfeiture in
accordance with the following restricted periods:

  (i)  
One-third of the awarded shares shall vest and no longer be subject to
forfeiture on the first anniversary of the Award Date (or if such date is not a
business day, the business day immediately preceding such date); and

  (ii)  
One-third of the awarded shares shall vest and no longer be subject to
forfeiture on the second anniversary of the Award Date (or if such date is not a
business day, the business day immediately preceding such date); and

  (iii)  
One-third of the awarded shares shall vest and no longer be subject to
forfeiture on the third anniversary of the Award Date (or if such date is not a
business day, the business day immediately preceding such date).

(b) Notwithstanding the foregoing, the Board shall have the authority to cancel
all or any portion of any outstanding restrictions prior to the expiration of
such restrictions with respect to any or all of the Restricted Shares as the
Board may deem appropriate.
(c) The Restricted Shares shall vest in Director in accordance with the
restricted periods set forth above, and Director shall be entitled to have
delivered to him or her a new certificate, without the legend referenced in
Section 8 of this Agreement, for the number of such vested Ordinary Shares.
(d) If Director ceases to be a director of the Company on account of Director’s
(a) fraud or intentional misrepresentation, or (b) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or any
direct or indirect majority-owned subsidiary of the Company, then any Restricted
Shares remaining subject to restrictions shall thereupon be forfeited by
Director and transferred to, and reacquired by, the Company or an Affiliate of
the Company at no cost to the Company or such Affiliate as of the date Director
ceases to be a director of the Company.
(e) If Director ceases to be a director of the Company, for any reason, prior to
the satisfaction of the terms and conditions of this Agreement, any Restricted
Shares remaining subject to restrictions shall thereupon be forfeited by
Director and transferred to, and reacquired by, the Company or an Affiliate of
the Company at no cost to the Company or such Affiliate; provided, however, if
the cessation is due to Director’s death, retirement or disability, the Board
may, in its sole and absolute discretion, deem that the terms and conditions
have been met for all or part of such remaining portion.
(f) In the event of any forfeiture of Restricted Shares, Director, or in the
event of his or her death, his or her personal representative, shall forthwith
deliver to the Secretary of the Company the certificates for the Restricted
Shares remaining subject to such restrictions, accompanied by such instruments
of transfer, if any, as may reasonably be required by the Secretary of the
Company.

 

2



--------------------------------------------------------------------------------



 



3. Escrow Agreement. In accordance with Section 4.02(d) of the Plan, the Company
has approved the form of the Escrow Agreement and prescribed its use hereunder
in order to enforce the restrictions, terms and conditions applicable to the
Restricted Shares.
4. Rights as Member. Upon the issuance of a certificate or certificates
representing the Restricted Shares to Director, Director shall become the owner
thereof for all purposes and shall have all rights as a member of the Company,
including, without limitation, voting rights and the right to receive dividends
and distributions, with respect to the Restricted Shares, subject to the
forfeiture provisions hereof. If the Company shall pay or declare a dividend or
make a distribution of any kind, whether due to a reorganization,
recapitalization or otherwise, with respect to the Ordinary Shares constituting
the Restricted Shares, then the Company shall pay or make such dividend or other
distribution with respect to the Restricted Shares.
5. Agreements Regarding Taxes.
Director may elect, within 30 days of the Award Date and on notice to the
Company, to realize income for United States federal income tax purposes equal
to the Fair Market Value of the Restricted Shares on the date of award, which
shall be the Award Date
6. Non-Assignability. The Award is not assignable or transferable by Director.
7. Capital Adjustments. If any of the following events shall occur at any time
while the Award is outstanding and any Restricted Shares have not either become
vested or been forfeited, the following adjustments shall be made in the number
of Ordinary Shares then constituting the Restricted Shares under the Award, as
determined appropriate by the Board:
(a) Share Dividend or Split; Combination. If the Company pays a dividend on its
outstanding Ordinary Shares in Ordinary Shares or subdivides its outstanding
Ordinary Shares into a greater number of Ordinary Shares, the number of Ordinary
Shares then subject to the Award shall be proportionately increased. Conversely,
if the outstanding Ordinary Shares are combined into a smaller number of
Ordinary Shares, the number of Ordinary Shares then subject to the Award shall
be proportionately reduced. An adjustment made pursuant to this Section 7(a)
shall become effective as of the record date in the case of a dividend and shall
become effective immediately after the effective date in the case of a
subdivision or combination.
(b) Recapitalization or Reorganization. In case of any recapitalization or
reclassification of the Ordinary Shares, or any merger, amalgamation or
consolidation of the Company with or into one or more other corporations, or any
sale of all or substantially all the assets of the Company, as a result of which
the holders of the Ordinary Shares receive other stock, securities or property
in lieu of or in addition to, but on account of, their Ordinary Shares, the
Company shall make or cause to be made lawful and adequate provision whereby,
upon the vesting of the Award after the record date for the determination of the
holders of Ordinary Shares entitled to receive such other stock, securities or
property, Director shall receive, in addition to or in lieu of the Ordinary
Shares with respect to which the Award has vested, the shares of stock,
securities or other property which would have been allocable to such Ordinary
Shares had the Award vested immediately prior to such record date. The
subdivision or combination of Ordinary Shares at any time outstanding into a
greater or smaller number of Ordinary Shares shall not be deemed to be a
recapitalization or reclassification of the Ordinary Shares for the purposes of
this Section 7(b).

 

3



--------------------------------------------------------------------------------



 



8. Legend. Each certificate representing Restricted Shares shall conspicuously
set forth on the face or back thereof, in addition to any legends required by
applicable law or other agreement, a legend in substantially the following form:
THE ORDINARY SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO
THE TERMS OF THE AMENDED AND RESTATED NOBLE CORPORATION 1992 NONQUALIFIED STOCK
OPTION AND SHARE PLAN FOR NON-EMPLOYEE DIRECTORS AND MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, DISCOUNTED, EXCHANGED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED
OF IN ANY MANNER EXCEPT AS SET FORTH IN THE TERMS OF THE AGREEMENT EMBODYING THE
AWARD OF SUCH SHARES DATED _____, 200 _____. A COPY OF SUCH PLAN AND AGREEMENT
IS ON FILE IN THE OFFICES OF THE CORPORATION.
9. Defined Terms; Plan Provisions. Unless the context clearly indicates
otherwise, the capitalized terms used (and not otherwise defined) in this
Agreement shall have the meanings assigned to them under the provisions of the
Plan. By execution of this Agreement, Director agrees that the Award and the
Restricted Shares shall be governed by and subject to all applicable provisions
of the Plan. This Agreement is subject to the Plan, and the Plan shall govern
where there is any inconsistency between the Plan and this Agreement.
10. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, except to the extent Texas law is
preempted by Federal law of the United States or by the laws of the Cayman
Islands.
11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.
12. Entire Agreement; Amendment. This Agreement, together with any Exhibit and
any other writings referred to herein or delivered pursuant hereto, constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings, whether
written or oral, between the parties with respect to the subject matter hereof.
To the fullest extent provided by applicable law, this Agreement may be amended,
modified and supplemented by mutual consent of the parties hereto at any time,
with respect to any of the terms contained herein, in such manner as may be
agreed upon in writing by such parties.

 

4



--------------------------------------------------------------------------------



 



13. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if directed in the manner specified below, to the
parties at the following addresses and numbers:
(a) If to the Company, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:
Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Attention: Chief Executive Officer
Fax: 281-491-2398

With a copy to:

Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Attention: Corporate Secretary
Fax: 281-276-6316
(b) If to Director, when delivered by hand, confirmed fax or mail (registered or
certified mail with postage prepaid) to:
The address and number, if any, set forth opposite
Director’s signature below
Either party may at any time give to the other notice in writing of any change
of address of the party giving such notice and from and after the giving of such
notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.
14. Severability. If any provision of this Agreement is held to be
unenforceable, this Agreement shall be considered divisible and such provision
shall be deemed inoperative to the extent it is deemed unenforceable, and in all
other respects this Agreement shall remain in full force and effect; provided,
however, that if any such provision may be made enforceable by limitation
thereof, then such provision shall be deemed to be so limited and shall be
enforceable to the maximum extent permitted by applicable law.
15. Counterparts. This Agreement may be executed by the parties hereto in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same agreement. Each counterpart may consist
of a number of copies hereof each signed by less than all, but together signed
by all, the parties hereto.

 

5



--------------------------------------------------------------------------------



 



16. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only, do not constitute a part of this Agreement, and
shall not affect in any manner the meaning or interpretation of this Agreement.
17. Gender. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.
18. References. The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. Whenever the
words “include,” “includes” and “including” are used in this Agreement, such
words shall be deemed to be followed by the words “without limitation.”
IN WITNESS WHEREOF, the Company and Director have executed this Agreement as of
the date first above written.

            NOBLE CORPORATION
      By:   /s/ David W. Williams         Name:   David W. Williams       
Title:   Chairman and Chief Executive Officer   

                  Address and fax number, if any:                            
 
          Name of Director:     
 
           
 
                 
 
                             
 
                             
 
                             
Fax:
               
 
 
 
           

 

6



--------------------------------------------------------------------------------



 



EXHIBIT A
NOBLE CORPORATION
ESCROW AGREEMENT
FOR RESTRICTED STOCK AWARD
THIS ESCROW AGREEMENT, made as of the  _____  day of  _____, by and among Noble
Corporation, a Cayman Islands exempted company limited by shares (the
“Company”),  _____  (“Director”), and the Company, as escrow agent (the “Escrow
Agent”), pursuant to a Restricted Stock Agreement dated of even date herewith
(the “Restricted Stock Agreement”) between the Company and Director;
W I T N E S S E T H:
WHEREAS, the Company and Director desire the Escrow Agent to serve as Escrow
Agent for the Deposit Shares (as hereinafter defined) as contemplated by
Section 1 of the Restricted Stock Agreement, and the Escrow Agent is willing to
serve as Escrow Agent pursuant to the provisions hereof; and
WHEREAS, the Restricted Stock Agreement requires that an Escrow Agreement in the
form hereof be entered into by the parties hereto;
NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1. Defined Terms. Each capitalized term used herein and not otherwise defined
shall have the meaning accorded thereto in the Restricted Stock Agreement.
2. Deposit of Shares. In order to enforce the restrictions, terms and
conditions, including forfeiture, applicable to the Award of Restricted Shares
to Director pursuant to the Restricted Stock Agreement, concurrent with the
signing of the Restricted Stock Agreement, Director has deposited or caused to
be deposited with the Escrow Agent the Restricted Shares, together with stock
powers duly endorsed in blank by Director. The shares so deposited with the
Escrow Agent and such stock powers are referred to herein collectively as the
“Deposit Shares.” The Deposit Shares shall be registered in the name of
Director.
3. Term. The Deposit Shares shall be held by the Escrow Agent in accordance with
the terms of this Agreement from the date of deposit until the Deposit Shares
have been disposed of by Escrow Agent in accordance with this Agreement.

 

A-1



--------------------------------------------------------------------------------



 



4. Disposition of the Deposit Shares.
(a) Upon receipt by the Escrow Agent at any time of joint written instructions
from the Chief Executive Officer of the Company and Director, the Escrow Agent
will deliver the Deposit Shares in accordance with such instructions.
(b) Upon receipt by Escrow Agent of the Company’s notice that (i) a number of
the Restricted Shares specified in such notice has been forfeited by Director
(the “Forfeited Shares”) and the Company is entitled to delivery of the
Forfeited Shares pursuant to the Restricted Stock Agreement and (ii) the
certificate representing the Deposit Shares, together with the stock powers duly
endorsed in blank by Director, should be delivered to the Company, Escrow Agent
shall promptly deliver the certificate representing the Deposit Shares and such
stock powers to the Company. If the number of the Forfeited Shares is less than
the number of the Deposit Shares then held in escrow hereunder, then the Company
shall cause a new certificate to be issued for the remaining number of Deposit
Shares represented by the certificate delivered to the Company and returned to
the Escrow Agent to be held pursuant to the terms of this Escrow Agreement.
(c) Upon receipt by Escrow Agent of the Company’s notice that (i) a number of
the Restricted Shares specified in such notice has become vested in Director
(the “Vested Shares”) and Director is entitled to delivery of the Vested Shares
pursuant to the Restricted Stock Agreement and (ii) the certificate representing
the Deposit Shares should be delivered to Director, Escrow Agent shall promptly
deliver the certificate representing the Vested Shares to Director. If the
number of the Vested Shares is less than the number of the Deposit Shares then
held in escrow hereunder, then Director shall cause a new certificate to be
issued for the remaining number of Deposit Shares represented by the certificate
delivered to Director and returned to the Escrow Agent to be held pursuant to
the terms of this Escrow Agreement.
(d) The Escrow Agent shall not be required to inquire or make any investigation
beyond the bounds of this Escrow Agreement in delivering all or any of the
Deposit Shares.
5. Certain Agreements of the Company and Director.
(a) The Company agrees with Director to give the Escrow Agent prompt notice in
accordance with Section 4(c) of this Escrow Agreement in the event of vesting of
all or any of the Deposit Shares pursuant to the Restricted Stock Agreement.
(b) Director acknowledges (i) that the disposition of the Deposit Shares
pursuant to Section 4(b) or 4(c) of this Escrow Agreement may be made upon the
unilateral action of the Company, (ii) that even in the event Director disagrees
with the Company’s notice or makes objection to the Escrow Agent with respect
thereto, the Escrow Agent shall nevertheless be required to dispose of the
Deposit Shares in accordance with the Company’s notice and (iii) that any claim
or remedy with respect to any dispute Director has concerning the delivery of
all or any of the Deposit Shares to the Company pursuant to this Escrow
Agreement or otherwise concerning the Restricted Stock Agreement shall be raised
only against the Company so long as the Escrow Agent acts in good faith.

 

A-2



--------------------------------------------------------------------------------



 



(c) The Company and Director hereby jointly and severally agree to indemnify,
defend and hold harmless the Escrow Agent from and against any and all losses,
damages, liabilities and expenses that may be incurred by the Escrow Agent
arising out of or in connection with its performance of its duties as Escrow
Agent hereunder in accordance with the terms hereof, including any legal costs
and expenses of defending itself against any claims or liabilities, including,
without limitation, its good faith disbursement of Deposit Shares pursuant to
this Escrow Agreement.
6. Escrow Agent.
(a) The Escrow Agent shall not be required to use its own funds in the
performance of any of its duties, or in the exercise of any of its rights or
powers, with respect to the Deposit Shares.
(b) The Escrow Agent may confer with its counsel with respect to any question
relating to its duties or responsibilities hereunder and it shall not be liable
for any act done or omitted by it in good faith on advice of counsel. It shall
be protected in acting upon any certificate, statement, request, consent,
agreement or other instrument whatsoever (not only as to its due execution or
the validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which it shall in good faith
believe to be valid and to have been signed or presented by a proper person or
persons. The Escrow Agent shall not be bound by any notice of a claim, or demand
with respect thereto, or any waiver, modification, amendment, termination or
rescission of this Escrow Agreement, unless in writing received by it, and if
the duties of the Escrow Agent herein are affected, unless it shall have given
its prior written consent thereto. The Escrow Agent shall not be liable or
responsible for anything done or omitted to be done by it in good faith, it
being understood that its liability hereunder shall be limited solely to gross
negligence or willful misconduct on its part.
7. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if directed in the manner specified below, to the
parties at the following addresses and numbers:
(a) If to the Company, when delivered by hand, confirmed fax or mail (registered
or certified mail with postage prepaid) to:
Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Attention: Chief Executive Officer
Fax: 281-491-2398

 

A-3



--------------------------------------------------------------------------------



 



With a copy to:

Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Attention: Corporate Secretary
Fax: 281-276-6316
(b) If to Director, when delivered by hand, confirmed fax or mail (registered or
certified mail with postage prepaid) to:
The address and number, if any, set forth opposite
Director’s signature on the Restricted Stock Agreement
(c) If to the Escrow Agent, when delivered by hand, confirmed fax or mail
(registered or certified mail with postage prepaid) to:
Noble Corporation
13135 S. Dairy Ashford, Suite 800
Sugar Land, Texas 77478
Attention: Escrow — Restricted Stock Award
Fax: 281-276-6316
Any party may at any time give to the others notice in writing of any change of
address of the party giving such notice and from and after the giving of such
notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.
8. Assignment; Binding Effect. This Escrow Agreement is not assignable by the
Escrow Agent and shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, personal representatives, successors and
permitted assigns.
9. Governing Law. This Escrow Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof, except to the extent Texas law is
preempted by Federal law of the United States or by the laws of the Cayman
Islands.
10. Termination. This Escrow Agreement shall be terminated only upon the
delivery of all the Deposit Shares either to Director as Vested Shares or to the
Company as Forfeited Shares, as the case may be, in accordance with the
provisions hereof.

 

A-4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
date first above written.

            NOBLE CORPORATION
      By:   /s/ David W. Williams         Name:   David W. Williams       
Title:   Chairman and Chief Executive Officer     

                     
 
  Name of Director:      
 
         

            NOBLE CORPORATION,
as Escrow Agent
      By:   /s/ Julie J. Robertson         Name:   Julie J. Robertson       
Title:   Executive Vice President and
Corporate Secretary   

 

A-5